FILED
                             NOT FOR PUBLICATION                             JAN 21 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 HASANAL KEMAL,                                   No. 07-72426

               Petitioner,                        Agency No. A095-618-176

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted January 11, 2010 **

Before:        BEEZER, TROTT, and BYBEE, Circuit Judges.

        Hasanal Kemal, a native and citizen of Indonesia, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s (“IJ”) decision denying his application for asylum, withholding of removal,



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

PR/Research
and relief under the Convention Against Torture (“CAT”). We have jurisdiction

under 8 U.S.C. § 1252. We review for substantial evidence findings of fact, Hoxha

v. Ashcroft, 319 F.3d 1179, 1182 n.4 (9th Cir. 2003), and de novo questions of law,

Vasquez-Zavala v. Ashcroft, 324 F.3d 1105, 1107 (9th Cir. 2003). We deny the

petition for review.

       The record does not compel the conclusion that changed circumstances

excused the untimely filing of Kemal’s asylum application. See 8 C.F.R.

§ 1208.4(a)(4); Ramadan v. Gonzales, 479 F.3d 646, 656-58 (9th Cir. 2007) (per

curiam).

       Substantial evidence supports the IJ’s denial of withholding of removal

because Kemal failed to demonstrate it is more likely than not he will be

persecuted either as a member of a particular social group comprised of

Indonesians with United States citizen children, as a moderate Muslim, or as an

Americanized Indonesian. See Hoxha, 319 F.3d at 1184-85.

       Substantial evidence also supports the IJ’s denial of CAT relief because

Kemal failed to establish it is more likely than not he would be tortured if returned

to Indonesia. See El Himri v. Ashcroft, 378 F.3d 932, 938 (9th Cir. 2004). Further,

we reject Kemal’s contention that the IJ used the wrong standard in denying CAT




PR/Research                               2                                    07-72426
relief because it is not supported by the record. See Lata v. INS, 204 F.3d 1241,

1246 (9th Cir. 2000) (requiring error to establish a due process violation).

       PETITION FOR REVIEW DENIED.




PR/Research                               3                                    07-72426